                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                    NORTHERN DIVISION


Dr. Donald Raggio, Dr. Chris Raggio              )
                                                 )
           Plaintiffs,                           )
                                                 )
v.                                               )
                                                 )   Case No. 3:19-cv-22-HTW-LRA
Code Collective, LLC, a New York                 )
limited liability company, Jed                   )
McCaleb,                                         )
                                                 )
           Defendants.                           )
                                                 )
                                                 )


                   MOTION TO REMAND AND AWARD COSTS AND FEES


            As provided for by 28 U.S.C. § 1447(c), Drs. Donald and Chris Raggio (the Raggios)

request that the Court remand this matter to the Circuit Court of Hinds County, Mississippi,

where it has been pending with the removing Defendants, for nearly five years. Further, this

Court should award costs and fees against Code Collective, LLC and Jed McCaleb in favor

of the Raggios, because the Defendants’ notice of removal lacks any objectively reasonable

basis and was a blatant maneuver to postpone expert designations and trial.

            Facts relevant to this Motion are as follows:

            1.     The underlying case in state court arises from events surrounding the

purchase and subsequent loss of 9,406.33 bitcoins that the Raggios purchased on Jed

McCaleb’s online bitcoin exchange, mtgox.com. Ex. 1 (original complaint); ex. 8 (amended

complaint).




263748.1
           2.   Due to grossly inadequate security measures and mismanagement of the

website, a hacker was able to steal the bitcoins. Ex. 8 at ¶¶ 11–12.

           3.   McCaleb then misrepresented to the Raggios that he would recover the stolen

bitcoins or reimburse the Raggios for them. Jed McCaleb failed to reimburse the Raggios for

their losses, despite having access to more than enough funds from the alleged thief and an

offer from the alleged thief to reimburse the Raggios. Ex. 8 at ¶¶ 13–22.

           4.   The Raggios filed their original complaint in March 2014, pleading numerous

causes of action and naming numerous Defendants, many of whom were never served.

MTGOX, Inc. was served, but it never filed an answer and has never appeared in the case in

any regard. Ex..10 (proof of service). Additionally, on information and belief, MTGOX,

Inc. has never engaged in any business dealings except for its Delaware corporate filing in

June 2013.

           5.   Defendants McCaleb and his company, Code Collective, LLC, did not file an

answer until June 13, 2016, moving for summary judgment shortly thereafter, with the

parties engaging in discovery meanwhile. Ex. 9 (circuit-court docket). After denial of

summary judgment in November 2017, they petitioned for interlocutory appeal, which was

denied by the Supreme Court of Mississippi. Ex. 9.

           6.   The Raggios filed their amended complaint on September 18, 2018. McCaleb

and Code Collective then filed another motion for summary judgment in October 2018, as

well as a motion to dismiss. Ex. 9.

           7.   The Raggios filed their response to the motion for summary judgment on

November 1, 2018, which included Chris Raggio’s affidavit stating he had filed a proof of




                                               2
263748.1
claim in the Mt. Gox Co., Ltd. civil rehabilitation proceedings in Japan on October 16,

2018. Ex. 12 (Raggio affidavit).

           8.     After both their Rule 12(b)(6) and Rule 56 motions were denied on December

27, 2018, and with their deadline for expert designations fast approaching, as well as a trial

setting in June 2019, Defendants on January 3, 2019, requested a copy of the proof of claim

that they were told about on November 1, 2018. Ex. 11 (letter).

           9.     After this copy had been provided, Defendants filed their notice of removal

on January 10, 2019.

           The basis for remand is set out in the Raggios’ memorandum of law filed this same

day. The removal was untimely and thus improper. The removing Defendants did not

obtain the consent of Mt. Gox, Inc., a named and served Defendant, thus violating the rule

of unanimity and likewise making the removal improper. Moreover, this Court lacks

subject-matter jurisdiction over the present civil action, which neither arises in, nor arises

from, nor relates to the bankruptcy proceeding in question. Remand is proper and

necessary.

           Because removal was objectively unreasonable at the time the notice of removal was

filed, and because Defendants removed the case merely as a tactic to postpone designating

their experts and to evade the June 2019 trial date, the Raggios also should be awarded their

reasonable attorney fees and costs incurred in seeking remand, in an amount to be

determined when this Court orders remand. (The Raggios therefore ask that this Court

retain jurisdiction solely over the collateral matter of attorney fees.)

           In support of this Motion, the Raggios submit the following exhibits:

           Ex. 1 – Original Complaint 3-5-14



                                                 3
263748.1
           Ex. 2 – Order of Recognition in N.D. of Texas 6-19-14

           Ex. 3 – Order Modifying Recognition in N.D. of Texas 12-11-18

           Ex. 4 – Notice of Removal (exhibits omitted) 1-10-19

           Ex. 5 – Proof of Claim filed by Chris Raggio in Japanese Civil Rehabilition 10-16-18

           Ex. 6 – Amended Scheduling Order 8-3-18

           Ex. 7 – Email agreeing to February 1 for Defendants’ expert designation

           Ex. 8 – Amended Complaint 9-18-18

           Ex. 9 –Docket of Raggio v. MTGOX et al. in Hinds Circuit Court

           Ex. 10 – Proof of service on MTGOX, Inc in Raggio v. MTGOX et al. 7-15-14

           Ex. 11 – Letter from M. Robinson requesting Proof of Claim 1-3-19

           Ex. 12 – Affidavit of Chris Raggio filed with Nov. 1, 2018 Rule 56 response

           WHEREFORE, PREMISES CONSIDERED, Plaintiffs ask that this Court GRANT

the Motion to Remand, REMAND this civil action to the Circuit Court of Hinds County,

Mississippi, and AWARD reasonable attorney fees and costs incurred in pursuing the

Motion to Remand, retaining jurisdiction over the case solely as regards that collateral

matter.

           Respectfully submitted, this the 11th day of February, 2019.

                                              s/ Andy Lowry____________________
                                              Armin J. Moeller, Jr., MSB No. 3399
                                              Walter H. Boone, MSB No. 8651
                                              Christine Crockett White, MSB No. 10107
                                              Jonathan P. Dyal, MSB No. 99146
                                              Andy Lowry, MSB No. 100782
                                              Patrick Everman, MSB No. 104870
                                              Perry P. Taylor, MSB No. 104944

                                              ATTORNEYS FOR PLAINTIFFS



                                                 4
263748.1
OF COUNSEL:

BALCH & BINGHAM LLP
188 East Capitol Street, Suite 1400
Jackson, MS 39201-2608
Telephone: (601) 961-9900
Fax: (601) 961-4466
wboone@balch.com
cwhite@balch.com
alowry@balch.com

BALCH & BINGHAM LLP
1310 Twenty Fifth Avenue
Gulfport, MS 39501
Telephone: (228) 864-9900
Fax: (228) 864-8221
jdyal@balch.com




                                      5
263748.1
                                   CERTIFICATE OF SERVICE

           The undersigned counsel for Plaintiffs hereby certifies that on this day, he has

electronically filed the foregoing with the Clerk of the Court via this Court’s ECF system,

providing electronic service on all counsel registered therefor, and serving via United States

mail (postage prepaid) as set forth below:

                  Edwin S. Gault, Jr., Esq.
                  Amanda B. Robinson, Esq.
                  T. Peyton Smith, Esq.
                  FORMAN WATKINS & KRUTZ LLP
                  Post Office Box 22608
                  Jackson, Mississippi 39201
                  Win.Gault@formanwatkins.com
                  Peyton.Smith@formanwatkins.com
                  Mandie.Robinson@formanwatkins.com

                  Ethan Jacobs, Esq.               (via U.S. mail)
                  HOLLAND LAW, LLP
                  220 Montgomery Street, Suite 800
                  San Francisco, California 94104

           So certified, this the 11th day of February, 2019.

                                               s/Andy Lowry____________________
                                               Andy Lowry




                                                  6
263748.1
